Title: From John Adams to Boston Patriot, 7 September 1811
From: Adams, John
To: Boston Patriot


            
               
               Quincy, September 7, 1811.
            
            The preliminaries of peace were signed and I was weary of writing in the night. I do not find that I kept any journal during the remainder of the winter, until the month of May, 1783. I spent my time in looking at France, in the court and the city, in the theatres, churches, and especially in the palace, where the courts of justice are held. This survey of the laws, government, history, morals, manners, education and institutions of that nation and country, superficial as it was, I found of great use to me afterwards in forming conjectures of the merit and tendency and final result of the revolution, which began in 1786. I knew the talents and virtues of the first mayors, but I also knew their total inexperience, and their absolute misconception of the nature of a free government.The preliminary articles were laid before parliament, and here commenced another revolution, more in appearance however than in reality—I will not say disgraceful to human nature, because I am not a judge of the policy of the gentlemen concerned in it, but certainly of very great importance both to Great Britain and America. A revolution by which my lord Cambden became less friendly to America than lord Mansfield, the duke of Richmond than lord Bute, Mr. Burke and Mr. Fox than Lord North.The ways of Heaven are dark and intricate. That revolution may have operated to the advantage of America. But this is speculating to the clouds.Richmond, Cambden, Fox and Burke, who had been in opposition toward North and his party during the whole of the American contest, and who had uttered phalipicks against his lordship, almost equal to those of Cicero against Anthony, now entered into a coalition with his lordship, and were more eager than his lordship  parliament  the preliminary articles of peace. The earl of Sherburne shrunk and withered under a combination of whigs and tories, of revolutionists and jacobites against him, and the coalition administration  in! A phenomenon in the moral and political world. It was an union of the aristocracy of the three kingdoms. The union produced the same effects as all other unions of aristocracies in all ages and countries, the slavery of the king on one side and of the people on the other. An India bill was brought in totally subversive of the constitution, taking away from the crown its constitutional prerogative of patronage, and giving it, to whom? to themselves, that is, to a committee to be appointed by that very aristocracy, or rather oligarchy. The king understood them, but dared not venture on his constitutional authority to negative the bill, but thought it necessary to gain the nation of his  by exerting another prerogative which would be less unpopular, that of dissolving parliament. The nation had as much sense as the king and returned him an anti-coalition house of commons.—Strange to tell, Dr. Price and Dr. Jebb became king’s men upon principle, and exerted all their influence to obtain a parliament to the king’s mind, though at the sacrifice of all their long established friendship for Fox and Burke.This period of English history deserves to be studied, perhaps as much as that of Thomas à Kempis, that of cardinal Woolsey, or that of arch-bishop Laud, both in an historical and constitutional point of view.But to return—we procured a passport for the ship that was too carry our dispatches with the preliminary articles to congress, in these words:

George Rex—George the third, by the grace of God, king of Great Britain, France, and Ireland, defender of the faith, &c.To all admirals, vice-admirals, captains, commanders of our ships of war or privateers, governors of our forts and castles, customers, comptrollers, searchers, and to all and singular our officers, civil and military, our ministers and loving subjects, whom it may concern, greeting: Our will and pleasure is, and we do hereby strictly charge and require you, as we do likewise pray and desire the officers and ministers of all princes and states in amity with us, to permit and suffer the vessel called the Washington, commanded by Mr ———   Barney, belonging to the United States of North America, to sail from either of the ports of France to any port or place in North America, without any lett, hindrance, or molestation whatsoever, but on the contrary affording the said vessel all such aid and assistance as may be necessary.

Given at our Court of St. James’, the tenth day of December, 1782, in the twenty-third year of our reign.———By his majesty’s command.Signed, Tho: Townshend.Ship Washington—Pass.To B. Franklin, Esq.Versailles, 25th Dec. 1782.Translation.I have the honor to send you, sir, my dispatches for M. Le Chevalier de la Luzerne. The packet is voluminous, but it contains many duplicates.I wish it were in my power to inform him that our negotiation is as far advanced as yours, but it is yet at a great distance. I am not able even to foresee the issue, for difficulties grow out of the facilities to which we have consented. It will be well, sir, for you to forewarn the congress, that they may be forearmed against whatever may occur. I do not despair, I rather entertain hope, but all is yet uncertain. I have the honor to be, with a perfect consideration, sir, your most humble and most obedient servant,Signed, De Vergennes.By the United States, in Congress assembled.Dec. 31, 1782.On the report of the committee to whom was referred a letter of 14th of October last, from the minister plenipotentiary at the court of Versailles,Resolved. That the ministers plenipotentiary for negotiating peace be instructed, in any commercial stipulations with Great Britain, which may be comprehended in a treaty of peace, to endeavour to obtain  for the citizens and inhabitants of the United States, a direct commerce, to all parts of the British dominions and possessions, in like manner, as all parts of the U. States may be opened to a direct commerce of British subjects: or at least that such direct commerce be extended to all parts of the British dominions and possessions in Europe and the W. Indies. And the said ministers are informed, that stipulations be particularly expected by Congress in case the citizens and subjects of each party are to be admitted to an equality in matters of commerce with the natives of the other party.Signed, Robert R. Livingston.About the middle of January Mr. Oswald prepared to leave us and return to England. Dr. Franklin had so much at heart, his aversion to the loyalists on one hand and his platonic stipulations in favour of fishermen, merchants, and husbandmen on the other, that he took care to furnish Mr. Oswald with the following letter to carry with him in the Court of St. James’s and the city of London.To Mr. Oswald Esq.(I presume it should have been to R. Oswald Esq.)Passy, January 14, 1783.Sir—I am much obliged by your information of your intended trip to England. I heartily wish you a good journey, and a speedy return; and request your kind care of a packet for Mr. Hodgson.I enclose two papers that were read at different times by me to the commissioners; they may serve to show, if you should have occasion what was urged, on the part of America, on certain points; or they may help to refresh your memory. I send you also another paper, which I once read to you separately. It contains a proposition for improving the law of nations, by prohibiting the plundering of unarmed and usefully employed people. I rather wish than expect, that it will be adopted. But I think it may be offered with a better grace, by a country, that is likely to suffer least and gain most by continuing the antient practice; which is our case; as the American ships laden only with the gross productions of the earth, cannot be so valuable as yours filled with sugars or with manufactures. It has not yet been considered by my colleagues; but if you should think or find, that it might be acceptable on your side, I would try to get it inserted in the general treaty. I think it will do honor to the nations that establish it.

With great and sincere esteem, I am, sir, your most obedient and most humble servant.Signed, B. Franklin.I shall save myself the trouble of narration and the risque of mistaking or misremembering facts and dates by giving original letters and memoranda, at the time, whenever I can. To this end, I shall insert a translation of a letter from the Comte de Vergennes, to save the trouble of copying and your readers the trouble of reading the original French.To B. Franklin, Esq.Versailles, Saturday night, the eighteenth of January, 1783.It is essential, Sir, that I should have the honor of conferring with you, with Mr. Adams and with those of the gentlemen your colleagues, who may be now at Paris. I pray you, consequently Sir, to be so good as to invite those gentlemen to come to Versailles with you on Monday, before ten o’clock in the morning. It would be well, if you would bring with you Mr. ——— your grandson. He may be necessary to us, to translate several things, from the English into French, and even to write. The object with which I have to entertain you, is very interesting to the United States, your masters.I have the honor to be, with a perfect consideration Sir, your most humble and most obedient servant,Signed, De Vergennes.To Count de Vergennes.Passy, Jan. 18, 1783, at 10, P.M.Sir—Agreeable to the notice just received from your excellency, I shall acquaint Mr. Adams with your desire to see us on Monday, before ten o’clock, at Versailles, and we shall endeavor to be punctual. My other colleagues are absent; Mr. Laurens being gone to Bath, in England, to recover his health, and Mr. Jay into Normandy. With great respect, I have, the honor to be, sir, your excellency’s most obedient and most humble servant,Signed, B. Franklin.I shall bring my grandson, as you direct.To His Excellency J. Adams, Esq.Passy, Jan. 19, 1783.Sir—Late last night I received a note from M. de Vergennes, acquainting me that it is very essential he should have a conference with us, & requesting I would inform my colleagues. He desires that we may be with him before ten, on Monday morning. If it will suit you to call here, we may go together in my carriage. With great regard I have the honor to be, sir, your obedient and most humble servant,B. FranklinWe should be on the road by 8.We were accordingly, on the road before eight, and at the Comte de Vergennes’s office, who received us with great politeness and cheerfulness before ten: and we were soon joined by the Comte D’Arunda, ambassador from Spain, and Mr. Fitzherbert minister plenipotentiary from G. Britain. This was a delicious day, and the whole company entered into the spirit of the benevolent and friendly business, which had brought us together.Our affair lay with Mr. Fitzherbert: and the first step to be taken was to exchange full powers with him which was done. As his commission is Latin and ours in English have been already printed in these letters in your Patriot, it would be needless to repeat them here. Credentials being exchanged in due form. The following declarations were signed and exchanged both in French and English. It will be quite enough to trouble you with them in English.English Declaration,Signed by Mr. Fitzherbert.Whereas the preliminary articles agreed to and signed this day between his majesty the king of Great Britain, and his most christian majesty on the one part, and also between his said Britannic majesty and his Catholic majesty on the other part, stipulate a cessation of hostilities between these three powers, which is to commence upon the exchange of the ratifications of the said preliminary articles: and whereas by the provisional treaty signed the thirtieth of November last, between his Britannic majesty and the United States of North America, it was stipulated that the said treaty should have its effect as soon as peace between the said crowns should be established—The underwritten minister plenipotentiary of his Britannic majesty declares, in the name and by the express order of the king his master, that the said United States of North America, their subjects and their possessions, shall be comprised in the suspension of arms abovementioned, and that they shall consequently enjoy the benefit of the cessation of hostilities, at the same periods, and in the same manner, as the three crowns aforesaid, and their subjects and possessions respectively; on condition however, that on the part and in the name of the said United States of North America, there shall be delivered a similar declaration, expressing their assent to the present suspension of arms, and containing an assurance of the most perfect reciprocity on their part.In faith whereof, we, the minister plenipotentiary of his Britannic majesty, have signed this present declaration and have thereto caused the seal of our arms to be affixed, at Versailles, this twentieth day of January, one thousand seven hundred and eighty-three.Signed, [L.S.] Alleyne Fitzherbert.English Declaration,Signed by the American Ministers.We, the underwritten, ministers plenipotentiary of the United States of North America, having received from Mr. Fitzherbert, minister plenipotentiary of his Britannic majesty, a declaration relative to a suspension of arms to be established between his said majesty and the said states, of which the following is a copy, viz.[Here was inserted verbatim, a recital of the forgoing declaration of Mr Fitzherbert.]We have, in the name of the said United States of North America and in virtue of the powers we are invested with, received the above declaration, and do accept the same by these presents, and we do reciprocally declare that said states cause to cease all hostilities against his Britannic majesty, his subjects and possessions at the terms or periods agreed to between his said majesty the king of Great Britain, his majesty the king of France, and his majesty the king of Spain, in the same manner as stipulated between these three crowns, and to have the same effect.In faith whereof, we, ministers plenipotentiary from the United States of America, have signed the present declaration, and have hereunto affixed the seals of our arms, at Versailles, the twentieth of January, one thousand seven hundred and eighty-three.Signed, [L.S.] John Adams.[L.S.] Benjamin FranklinThe preliminary articles of peace between France and Great Britain were signed at Versailles on the twentieth of January, 1783. As it is printed in the publications of that year and in the collections of treaties, it would be unnecessary to insert it here. The twenty second article, according to my most simple and literal translation of it, is in these words—Article 22d—To prevent all subjects of complaint and of contestation which may have birth on occasion of prizes which may be made at sea after the signature of these preliminary articles, we have reciprocally agreed that the vessels and effects which may be taken in the channel and in the north seas, after the space of twelve days, to be computed from the ratification of the present preliminary articles, shall be on one part and the other restored. That the term shall be of one month, from the channel and the north seas up to the Canary Islands, inclusively, whether in the ocean or in the Mediterranean—(depuis les manche et les mers du nord, jusqu’aux Isles Canaries, inclusivement, soit dans l’ocean, soit dans la Mediterranée) of two months, from the said Canary Islands up to the equinoxial line or the equator; and finally of five months in all the other places of the world, without any exception, or other more particular distinction of times or places.I have inserted this article chiefly for the purpose of exposing the British chicanery that was immediately set to work to misinterpret the word “jusqu’aux.” Instead of interpreting jusqu’aux to mean up to, they translated it, as far as, and under this false grammar and this Jesuitical distinction, they captured many American vessels which their owners and commanders had not confidence enough in the justice of British courts of justice to contest at law.
            
               John Adams.
            
            
         